Citation Nr: 0105416	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased evaluation for Reiter's 
Syndrome of the left knee, currently rated as 10 percent 
disabling.

2. Entitlement to an increased evaluation for instability of 
the right knee due to Reiter's Syndrome, currently rated 
as 10 percent disabling.

3. Entitlement to an increased evaluation for chronic low 
back muscular strain due to Reiter's Syndrome, currently 
rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from April 1968 to April 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the benefits sought.  

In April 1998, the RO denied reopening a claim for an 
effective date earlier than April 12, 1991 for the grant of 
service connection for Reiter's Syndrome.  The veteran was 
advised of the adverse rating decision and notice of 
appellate rights.  See In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
has no authority to proceed to a decision).  Accordingly, 
this issue is not before the Board for appellate 
consideration.  

In November 1999, the American Veterans Committee informed 
the RO that it no longer provided representation for 
veterans' claims.  See 38 C.F.R. § 20.608 (2000).  That same 
month, the RO informed the veteran that his accredited 
representative had revoked its representation.  The veteran 
was given the opportunity to appoint another veterans service 
organization.  The veteran did not appoint a new 
representative.  Thus, the veteran proceeds without 
representation.  

The VA Form 9 dated in November 1999 reflects that the 
veteran has raised the claim of entitlement to Reiter's 
Syndrome of the ankles, bilaterally.  As this claim has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  See Brannon v. West, 12 Vet. App. 
32, 34 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

In September 2000, the RO received notice that the veteran 
had withdrawn his request for a personal hearing before a 
Member of the Board.  


FINDINGS OF FACT

1. The residuals of the Reiter's Syndrome of the left knee 
include subjective and objective clinical findings of 
instability. 

2. Reiter's Syndrome of the left knee is manifest by minimal 
degenerative narrowing of the medial joint compartment of 
the left knee, normal to some limitation of motion, and 
painful motion.

3. The residuals of the Reiter's Syndrome of the right knee 
include subjective and objective clinical findings of 
instability.  

4. Reiter's Syndrome of the right knee is manifest by minimal 
degenerative narrowing of the medial joint compartment of 
the right knee, normal to some limitation of motion, and 
painful motion. 

5. The chronic low back muscular strain due to Reiter's 
Syndrome is manifest by moderate pain on motion, pain at 
L5, stiffness, slight limitation of motion, and a negative 
lumbar spine x-ray.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
instability of the left knee due to Reiter's Syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2000). 

2. The criteria for a separate 10 percent evaluation for 
Reiter's Syndrome of the left knee manifested by 
degenerative arthritis and limitation of motion have been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 
4.1, 4.10, 4.14, 4.25(b), 4.40, 4.45, 4.59, 4.71a, DCs 
5009-5002 (2000). 

3. The criteria for an evaluation greater than 10 percent for 
instability of the right knee due to Reiter's Syndrome 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 5257. 

4. The criteria for a separate 10 percent evaluation for 
Reiter's Syndrome of the right knee manifested by 
degenerative arthritis and limitation of motion have been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 
4.1, 4.10, 4.14, 4.25(b), 4.40, 4.45, 4.59, 4.71a, DCs 
5009-5002.  

5. The criteria for an evaluation greater than 10 percent for 
chronic low back muscular strain due to Reiter's Syndrome 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 
5295. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1997, the veteran expressed disagreement with the 
March 1997 VA examination that reported some improvement in 
the symptoms attributed to the service-connected Reiter's 
Syndrome.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
Reiter's Syndrome of both knees and the low back.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence on file is inadequate 
for rating purposes.  In that regard, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 104 (2000); 38 C.F.R. §§ 4.1, 
4.2 (2000).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes (DC) 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  It is the intent of the 
Schedule for Rating Disabilities to recognize disabilities of 
the musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, 
it is the intention to recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
See 38 C.F.R. § 4.59 (2000). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3 (2000).  All relevant and adequate medical data of record 
that falls within the scope of the increased rating claim 
should be addressed.  See Powell v. West, 13 Vet. App. 31, 35 
(1999).  
 
 When an unlisted condition is encountered, such as Reiter's 
Syndrome, it is permissible to rate by analogy to a closely 
related disease.  See 38 C.F.R. § 4.20 (2000); Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).  Reiter's Syndrome 
consists of "a triad of symptoms of unknown etiology 
comprising urethritis, conjunctivitis, and arthritis (the 
dominant feature)."  See Meyer v. Brown, 9 Vet. App. 425 
(1996); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1638 (28th 
ed., 1994).  By rating decision dated in July 1992, service 
connection was awarded for Reiter's Syndrome based on 
arthralgias of the back and the knees and very slight left 
knee instability.  The Reiter's Syndrome was evaluated 
collectively as 10 percent disabling under DCs 5009-5257. 
 
 By rating decision dated in October 1993, separate 
evaluations for Reiter's Syndrome affecting the low back, 
right knee, and left knee were assigned.  The service-
connected low back chronic muscular strain due to Reiter's 
Syndrome was rated under DCs 5009-5295 for lumbosacral 
strain.  Reiter's Syndrome of the left knee was rated under 
DCs 5009-5257 for other impairment of the knee (recurrent 
subluxation or lateral instability).  The right knee 
instability due to Reiter's Syndrome was also rated under DCs 
5009-5257 for other impairment of the knee (recurrent 
subluxation or lateral instability).  These ratings were 
effective from September 17, 1993 (the date at which an 
increase was factually ascertainable).  See 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.25 (2000).  The 
critical element in permitting the assignment of several 
ratings for the same injury or disease under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).
 
 Diagnostic Code 5009 directs that other types of arthritis 
should be rated as rheumatoid arthritis under DC 5002.  
Rheumatoid arthritis (atrophic) as an active process will be 
rated a minimum of 20 percent disabling with 1 or 2 
exacerbations a year in a well-established diagnosis.  Higher 
evaluations are assigned for more disabling manifestations.  
Otherwise, the condition will be rated for chronic residuals.  
For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.  See 38 C.F.R. § 
4.71a, DC 5002.

Despite the multiple evaluations to determine the etiology of 
the veteran's musculoskeletal symptoms, the Board accepts 
that the diagnosis of Reiter's Syndrome has not been ruled 
out.  In November 1998, the VA examiner offered that the 
veteran's history was certainly suspicious for an 
inflammatory arthritis that very well could have been 
Reiter's Syndrome.  She added that Reiter's Syndrome may 
resolve or be followed by a chronic or recurrent inflammatory 
arthritis.  In that regard, the Board proceeds to determine 
whether higher ratings are warranted for the musculoskeletal 
symptoms attributed to Reiter's Syndrome in accord with DCs 
5009-5002.  See 38 C.F.R. §§ 4.20, 4.71a.  

It is significant to note that there is no evidence that the 
veteran's musculoskeletal symptoms diagnosed as Reiter's 
Syndrome have been manifest by urethritis, conjunctivitis, or 
1-2 exacerbations a year that were characteristic of active 
rheumatoid arthritis.  There was no evidence of overt 
synovitis at any time during this appeal.  The evidence 
reflects that the veteran has been consistently treated with 
nonsteroidal anti-inflammatories and analgesics.  At most, 
the veteran's symptoms for the back and bilateral knees 
reflect limitation of motion, some degenerative changes, and 
pain on motion without evident inflammatory process.  
Therefore, the Board will evaluate the residuals of Reiter's 
Syndrome based on limitation of motion.  


A.  Entitlement to increased evaluations for Reiter's 
Syndrome of the left and right knees, rated separately as 10 
percent disabling.  

On VA examination in March 1995, the relevant impressions 
included history of probable Reiter's syndrome without any 
evidence of overt synovitis at this time; no evidence of 
major degenerative changes in the knees; and deconditioning.  
There was no deformity of the lower extremities.  X-rays of 
the knees were negative.  

In September 1996, a private rheumatologist noted that there 
was no synovial thickening about the knees.  His 
recommendations included both nonsteroidal anti-inflammatory 
and remittive medications.  The pertinent impression was 
Reiter's syndrome, by history.

On VA examination in March 1997, the veteran reported that he 
managed the symptoms of Reiter's Syndrome with careful 
activity, oral medication, and walking exercises.  Walking 
was okay for about 20 minutes and was associated with 
increasing knee pain.  Both knees had chronic pain and 
collapsing.  There was no locking of either knee.  There was 
some limping with the left leg that the veteran attributed to 
buttock and knee pain.  The examiner reported that reflexes 
in the knees were normal.  Knee motion was 0 to 140 degrees 
bilaterally.  There was no increase in joint fluid at either 
knee.  There was moderate patellar pain and crepitation at 
both knees.  Quadriceps muscle development was satisfactory 
and equal.  Both knees demonstrated moderate generalized 
tenderness over the entire medial aspect.  The lateral joint 
areas were non-tender and the ligaments were normal.  
Diagnoses relative to the knees included, among other things, 
pain and continuing symptoms of chronic synovitis.  The VA 
examiner in March 1997 noted that the degenerative status was 
per private radiology.  

Medical statements from a private physician dated in December 
1997 reflect that the veteran had been lost to follow-up for 
15 months, that the HLA-B27 was negative, and that the 
sedimentation rate was 1.  He also noted that the veteran had 
the characteristic pattern of lower limb symptoms attributed 
to Reiter's Syndrome.  The veteran manifested, inter alia, 
knee pain, stiffness, weakness, and giving way in the lower 
limbs.  The physician opined that the veteran fit the 
criteria for twenty-five percent of the persons with Reiter's 
Syndrome that have significant disability and are forced to 
change their jobs or become unemployable because of the long 
term chronic symptoms.  He recommended vocational retraining 
for the veteran.  The diagnosis was spondyloarthropathy with 
long term diagnosis of Reiter's, presumably because of the 
oculocutaneous manifestations years ago.

On VA examination in June 1998, it was noted that the veteran 
was well muscled.  There was no synovial thickening.  The 
report reflects that a recent nine-month trial of 
Sulfasalazine had not been effective as a disease-modifying 
agent.  The right thigh measured 19 inches.  The left thigh 
measured 18 3/8 inches.  Both thighs were measured 5 inches 
above the superior pole of the patella.  Range of motion by 
goniometer was from 9 to 136 degrees in the left knee and 7 
to 146 degrees in the right knee.  The veteran had been 
treated with nonsteroidal anti-inflammatories and analgesics.  
He had no specific antalgic gait.  The July 1998 x-rays of 
the knees reveal very mild medial joint compartment narrowing 
of the right knee and perhaps minimal degenerative narrowing 
of the medial joint compartment of the left knee.  

On VA examination in November 1998, the veteran reported that 
his joint symptoms had worsened since the examiner saw him in 
March 1995.  The veteran reported that his knees "give 
out," particularly the left one.  Cold, damp weather seemed 
to bother him more.  He complained of morning stiffness.  He 
could stand for about half an hour at a time and sit for 
about two hours.  It hurt to walk, but he was walking at the 
suggestion of his rheumatologist.  Of note was the absence of 
associated symptoms of Reiter's syndrome, such as iritis, 
conjunctivitis, psoriasis, balanitis or rashes on the soles 
of the feet, hand or other areas.  

On examination, there was some patellar discomfort on motion 
of the kneecaps.  There was some medial joint line tenderness 
on the right knee on valgus stress.  No warmth or swelling 
was appreciated.  There was no synovitis or fusions.  Flexion 
was normal.  His gait was somewhat cautious.  He did not 
favor one leg over the other.  He was able to walk briskly 
without a lot of pain behavior.  He could do a deep knee bend 
without difficulty, but noted a little discomfort behind his 
kneecaps.  There were no abnormal movements, no 
incoordination, and no tremors.  The physician reviewed the 
July 1998 knee x-rays and stated that they revealed very 
minimal medial joint compartment narrowing in both knees.  
There was no significant patellofemoral arthritis.  The 
impression was history of probably Reiter's syndrome with 
musculoskeletal symptoms.  The VA examiner commented that the 
musculoskeletal symptoms might be an "accommodation of 
processes."  She opined that the knee pain might be an 
element of chondromalacia patellae.  The report of 
examination reflects that she did not see any major 
instability even though the veteran reported instability in 
his knees at times.  She was reluctant to attribute his 
current symptoms to Reiter's syndrome which causes an active 
inflammatory arthritis.  

The examiner also noted that the veteran did not have 
weakened movement and he provided a history of no excessive 
fatigability.  There was no evidence of incoordination.  was 
not significantly bothered by fatigue, although he did take a 
nap in the afternoon.  The examiner noted that the veteran's 
history was essentially unchanged since March 1995 except for 
worsened symptoms.  She added that the sedimentation rate in 
the past was only 2 and the HLA-B27 was negative by report.  
She related that the fact that the HLA-B27 was negative did 
not rule out Reiter's, but his clinical picture at that time, 
unless he was on disease-modifying medication, indicated 
inactive disease.  The veteran reported medicating with 3-4 
Darvocet a day, six Tylenol #3, an antiinflammatory 3-4 times 
a day, and other medications he did not recall.  

Analysis

After a comprehensive review of the evidence, the Board has 
determined that the residuals attributed to Reiter's Syndrome 
in the right knee and the left knee warrant separate ratings 
under DC 5257 for other impairment of the knee and DC 5009 
for other types of arthritis to ensure that all 
manifestations of the disability are properly rated.  See 38 
C.F.R. § 4.14 (2000); Esteban, supra.  Specifically, 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 
14, 1998) provide that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes for arthritis and subluxation or lateral 
instability of the knee.  While the veteran complained of 
giving way of the knees on occasion in March 1997, December 
1997, June 1998, and November 1998, no major instability was 
noted on VA examination in November 1998.  Nonetheless, the 
evidence demonstrates that there was some instability of the 
right knee and the left knee to warrant 10 percent ratings 
for slight instability of the right and left knees under DC 
5257, but no more.  As the residuals of the Reiter's Syndrome 
of the right knee are not characteristic of moderate 
recurrent subluxation or moderate lateral instability to 
warrant a 20 percent rating evaluation under DC 5257, the 
instability of the right knee due to Reiter's Syndrome is 
appropriately rated as 10 percent disabling.  See 38 C.F.R. 
§§ 4.7, 4.71a.  In like manner, the residuals of Reiter's 
Syndrome of the left knee are not characteristic of moderate 
recurrent subluxation or moderate lateral instability to 
warrant a 20 percent rating evaluation under DC 5257.  
Therefore, instability of the left knee due to Reiter's 
Syndrome is appropriately rated as 10 percent disabling under 
DC 5257.  Id.  

Next, the Board observes that the applicable DCs for the 
residuals of Reiter's Syndrome based on limitation of motion 
include DCs 5009-5002, 5256, 5260, and 5261.  See 38 C.F.R. 
§§ 4.71 (Plate II), 4.71a.  Consistently, the evidence shows 
that knee flexion has caused some discomfort in the medial 
aspect of the knees.  There was some discomfort on motion of 
the kneecaps.  In 1997 and 1998, the veteran demonstrated 
moderate to some patellar tenderness and discomfort.  The 
examiner opined in November 1998 that the pain might be an 
element of chondromalacia patellae.  On examinations in March 
1997 and November 1998, the knees were without warmth, 
swelling, or fusions, despite the veteran's report of 
swelling.  On examination in March 1997 and November 1998, 
the deep tendon reflexes were normal.  Flexion of the left 
knee demonstrated minimal loss to normal flexion on 
examinations in March 1997, June 1998, and November 1998.  
Flexion of the right knee was normal at each examination.  In 
June 1998, extension of the right knee was limited to 7 
degrees and extension of the left knee was limited to 9 
degrees.  The veteran demonstrated no specific antalgic gait 
in June 1998 but manifested a cautious gait without a lot of 
pain behavior in November 1998.  The x-rays of the knees were 
not significant for patellofemoral arthritis in July 1998, 
but did show minimal degenerative joint narrowing in the 
medial joint compartment.  

At this juncture, the Board observes that the veteran 
manifested normal range of motion in both knees during this 
appeal period with the exception of the June 1998 VA 
examination.  Since the Board is obligated to consider 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, the 
Board stresses that the veteran did manifest weakness on 
examination in December 1997.  However, he did not have 
weakened movement on VA examination in November 1998.  
Notwithstanding the fact that the veteran did not give a 
history of excessive fatigability in November 1998 and there 
was no evidence of incoordination, abnormal movements, or 
tremors on examination, the Board emphasizes that 
deconditioning was diagnosed in March 1995 and November 1998.  
The Board also observes that the VA examiner in March 1997 
noted that the veteran needed to be somewhat careful with his 
activities.  In that regard, it is reasonable to conclude 
that the veteran could demonstrate additional limitation of 
leg extension to 10 degrees.  See 38 C.F.R. § 4.71 (Plate 
II).  Nonetheless, the Board determines that the current 
residuals of the Reiter's Syndrome of the left knee are best 
characterized by limitation of motion of a major joint 
objectively confirmed by satisfactory evidence of painful 
motion to warrant a 10 percent rating under DCs 5009-5002.  
In like manner, the Board finds that the residuals of the 
Reiter's Syndrome of the right knee are best characterized by 
limitation of motion of a major joint objectively confirmed 
by satisfactory evidence of painful motion to warrant a 10 
percent rating under DCs 5009-5002.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993); 38 C.F.R. §§ 4.7, 4.71a.  

In the absence of ankylosis; or, limitation of flexion of the 
leg to 30 degrees; or, limitation of extension of the leg to 
15 degrees, disability evaluations in excess of 10 percent 
for limited motion of the right knee and the left knee are 
not warranted.  See 38 C.F.R. §§ 4.7, 4.71 (Plate II), 4.71a, 
DCs 5256, 5260, and 5261.  

In summary, slight instability of the left knee due to 
Reiter's Syndrome is appropriately evaluated as 10 percent 
disabling under DC 5257.  A separate 10 percent evaluation 
for Reiter's Syndrome of the left knee manifested by 
degenerative arthritis, limitation of motion, and pain is 
warranted under DCs 5009-5002.  Slight instability of the 
right knee due to Reiter's Syndrome is appropriately 
evaluated as 10 percent disabling under DC 5257.  A separate 
10 percent evaluation for Reiter's Syndrome of the right knee 
manifested by degenerative arthritis, limitation of motion, 
and pain is warranted under DCs 5009-5002.  See 38 C.F.R. §§ 
4.7, 4.14, 4.25(b), 4.71a (2000); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


B.  Entitlement to an increased evaluation for chronic low 
back muscular strain due to Reiter's Syndrome, currently 
rated as 10 percent disabling.  

The March 1995 VA compensation and pension examination 
reflects that forward flexion of the back showed a complete 
loss of lumbar lordosis.  Lateral flexion was normal.  The 
veteran could bend to within 11 inches of the floor.  He got 
up and down from the examining table and up from the chair 
without difficulty.  There was no peripheral neuropathy.  His 
reflexes were normal throughout.  The relevant impressions 
included, inter alia, history of probable Reiter's Syndrome 
without any evidence of overt synovitis at this time; back 
pain, most likely degenerative, rule out sacroiliitis, 
multiple arthralgias, and deconditioning.  The examiner noted 
that his symptoms did not sound inflammatory in nature at 
that time.  The x-ray of the lumbar spine was negative.  It 
was the opinion of the examining physician that the veteran 
did not have any surgically correctable problem in his back 
in spite of his seeming radicular symptoms in his right leg.  
His reflexes were normal and his strength appeared to be 
good.  Recommendations included an exercise program, anti-
inflammatory medications with possibly H2 blockers or cyto-
protective agents and that vocational retraining may be 
indicated.  The report of examination also reflects that the 
veteran had been off work for about 2 years and that he had 
sustained a work related cervical spine injury 5 years 
earlier as a truck driver.  He underwent cervical fusion in 
March 1993.

In July 1995, a VA examiner who previously examined the 
veteran in 1993 and 1995, noted that the veteran was observed 
leaving the building and was able to walk energetically with 
no limp.  

A September 1996 medical statement from a private 
rheumatologist reflects lumbar straightening.  The veteran 
assumed a posture of discomfort when he arose from a seated 
position.  The FABERE maneuver was positive on the right.  

The report of the March 1997 VA compensation and pension 
examination reflects that the veteran's orthopedic treatment 
involved careful activity, oral medication, and walking 
exercises.  His present comfort level allowed operating a car 
for at least 2 hours, and was associated with, inter alia, 
increasing back pain.  Walking was okay for at least 20 
minutes and associated with, inter alia, increasing back 
pain.  The low back had chronic, bothersome pain.  The back 
pain radiated into the buttock and lateral hip areas 
bilaterally.  The pain was worse on the right.  There was 
some left groin pain at times.  Both feet had some numbness.  
The right lower leg had some numbness.  There was some 
limping of the left leg which the veteran attributed to 
buttock and knee pain.  

On examination of the back, the veteran could flex forward 
and reach to the lower tibia.  Percussion of the flexed spine 
gave some pain at L5.  There was tenderness of the low back 
at L5.  The legs were equal in length.  In a standing 
position, the back manifested flexion to 90 degrees.  
Extension of the back was to 25 degrees.  Rotation was to 30 
degrees bilaterally.  Lateral bending was to 30 degrees 
bilaterally.  In a sitting position, the back allowed 
rotation of 40/35 degrees and lateral bending of 30 degrees 
bilaterally.  There was moderate back pain with these 
movements.  The alignment of the spine was satisfactory.  
Straight leg raising was easily tolerated to 80 degrees 
bilaterally.  Continuing back pain was mostly in the low back 
and was diagnosed as chronic muscular strain.  The lumbar 
nerve roots were okay.  The degenerative status was per 
private radiology.  The examiner opined that the orthopedic 
symptoms were probably severely increased by chronic tension 
and/or depression.  He added that the veteran needed to be 
somewhat careful with his activities.  Among other things, 
the examiner opined that continued back difficulty could be 
expected.  The present conservative treatment was reasonable.

A December 1997 statement from a private rheumatologist 
reflects that the HLA-B27 test was negative and his 
sedimentation rate was 1.  He had morning gel phenomenon 
particularly in his low back and hips.  After about thirty 
minutes on a car trip or sitting still, he stiffened up.  On 
examination, he had bilateral positive FABERE maneuvers with 
pain referred to the sacroiliac joints.  The diagnosis was 
spondyloarthropathy with long term diagnosis of Reiter's, 
presumably because of the oculocutaneous manifestations years 
ago.  The physician noted that he again encouraged the 
veteran to stay on his medications consistently and 
prescribed various medications.  His plan consisted of seeing 
the veteran on a semi-annual basis.  Another statement from 
the same physician, also dated December 1997 reflects, in 
part, that the veteran's disability was characterized by back 
pain.  He had stiffness after inactivity wherein he could not 
maintain a seated position for longer than thirty minutes.  

A VA compensation and pension evaluation was conducted in 
June 1998.  It reflects that the veteran had morning 
stiffness that was mainly in the low back, hips, and knees of 
two hours duration.  The veteran did not possess the HLA-B27 
antigen.  He recently had a nine-month trial of 
Sulfasalazine, which had not been effective as a disease-
modifying agent for him.  He walked with his hips in 
approximately 25 degrees of flexion.  Other treatment 
modalities included nonsteroidal anti-inflammatories and 
analgesics.  There were no specific findings pertaining to 
the back.

The report of the VA compensation and pension examination 
dated in November 1998 reflects that she had previously 
examined the veteran in March 1995.  The veteran reported 
that his joint symptoms had worsened since this examiner saw 
him last.  His back hurt all the time with occasional pain 
and tingling going down his right leg.  The veteran had about 
a half an hour to 45 minutes of morning stiffness.  The 
stiffness worsened with bending, standing, and sitting for 
prolonged periods.  He was able to lift at least 20 pounds 
fairly comfortably.  He could stand for about half an hour at 
a time and sit for about two hours.  He was not significantly 
bothered by fatigue, although he did take a nap in the 
afternoon.  Examination of the back revealed that motion was 
normal by Shober's testing.  Forward flexion was accompanied 
by some tilting of the spine such that his right shoulder was 
a bit higher than the left.  There was tenderness across the 
low back.  He did not have to get up from the chair during 
the half an hour to 45-minute history taking.  He did not 
have positive straight leg raising signs.  At about 70 
degrees, his muscles were quite tight.  He did experience 
some discomfort in the right buttock area, as well as on the 
left in the low back area.  Deep tendon reflexes were normal 
throughout.  There were no abnormal movements, no 
incoordination, and no tremors.  There was no peripheral 
neuropathy.  His muscle mass was adequate and symmetric 
throughout, although the muscle mass was not formally 
measured. 

The examiner concurred that the lumbosacral spine films dated 
in July 1998 were normal with normal sacroiliac joints.  The 
relevant impressions included, inter alia, history of 
probable Reiter's Syndrome with current musculoskeletal 
symptoms and deconditioning.  The examiner offered that she 
was unable to see any active inflammation and did not see any 
the last time she examined the veteran.  The fact that the 
HLA-B27 was negative did not rule out Reiter's, but his 
clinical picture on examination, unless he was on disease-
modifying medication, indicated inactive disease.  The 
veteran reported medicating with 3-4 Darvocet a day, six 
Tylenol #3, an antiinflammatory 3-4 times a day, and other 
medications he did not recall.  The examiner opined that the 
veteran's musculoskeletal symptoms might be an 
"accommodation of processes."  This may include, inter 
alia, myofascial pain in his low back and deconditioning or 
perhaps even mild inflammation, although the lack of 
sacroiliitis by x-ray after this many years would seem 
unusual.  The veteran did not have weakened movement.  He 
gave a history of no excessive fatigability.  There was no 
evidence of incoordination.  There was some slight loss of 
motion in the back, and tightness to the hamstring muscles.  


Analysis

In summary, the evidence reflects consistent complaints of 
stiffness in the morning and after prolonged sitting or 
standing.  The veteran medicated the arthritic symptoms with 
anti-inflammatories, remittive medications, and narcotic 
analgesics.  On multiple examinations, he demonstrated pain 
and tenderness of the low back and some occasional limited 
motion.  In March 1997, the chronic back pain was diagnosed 
as chronic muscular strain.  In June 1998, he walked with his 
hips in approximately 25 degrees of flexion and complained of 
stiffness.  The Board also acknowledges that the veteran 
complained of radicular symptoms, tingling, and numbness in 
his right and left legs on examination in March 1995.  
However, there was no peripheral neuropathy.  Indeed, the 
veteran manifested a positive FABERE bilaterally in September 
1996.  Nevertheless, in March 1997, the veteran easily 
tolerated straight leg raising and the lumbar nerve roots 
were evaluated as okay.  In December 1997, the veteran again 
demonstrated a positive FABERE bilaterally.  It is well to 
observe that the July 1998 lumbosacral spine x-ray was 
negative.  Notwithstanding the fact that the veteran had some 
discomfort in the right buttock and the left low back area on 
examination in November 1998, he did not have positive 
straight leg raising signs.  And again, there was no 
peripheral neuropathy.  Based on the foregoing, the Board 
determines that the Reiter's Syndrome of the low back is best 
characterized as lumbosacral strain with characteristic pain 
on motion to warrant the current 10 percent rating evaluation 
under DC 5295.  See 38 C.F.R. §§ 4.7, 4.71a.  

Since the Board is obligated to consider 38 C.F.R. §§ 4.40, 
4.45, 4.59 and the holding in DeLuca, the Board stresses that 
the veteran did not give a history of excessive fatigability 
in November 1998 and there was no evidence of incoordination, 
abnormal movements, or tremors on examination.  Next, the 
Board observes that the VA examiner in November 1998 opined 
that the musculoskeletal symptoms might be an "accommodation 
of processes" to include, inter alia, myofascial pain in the 
low back and deconditioning.  Notwithstanding the myofascial 
pain and deconditioning, there is no evidence of additional 
limitation of motion attributed to either finding.  In the 
absence of moderate limitation of motion; or, moderate 
recurring attacks of intervertebral disc syndrome; or, 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally 
in a standing position, a 20 percent rating evaluation is not 
warranted.  See 38 C.F.R. § 4.71a, DCs 5292, 5293, and 5295.  
Therefore, the Reiter's Syndrome of the low back manifested 
by moderate pain, stiffness, slight limitation of motion, and 
a negative lumbosacral spine x-ray is appropriately rated as 
10 percent disabling under DC 5295.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 4.7, 
4.71a.  


C.  Other consideration

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2000).  The record is silent as to any 
frequent hospitalizations due to Reiter's Syndrome of the 
left knee, the right knee, or the lumbar spine.  However, VA 
and private treatment records reflect that the veteran 
sustained a cervical spine injury on the job and underwent 
cervical fusion in March 1993.  The records in evidence 
reflect that the veteran had not worked regularly since that 
time.  As such, the Board cannot conclude that interference 
with the veteran's employment has been due exclusively to the 
service-connected residuals of Reiter's Syndrome.  

The Board also observes that physicians have recommended 
vocational rehabilitation for job retraining because of the 
chronic residuals associated with the Reiter's Syndrome of 
the left knee, the right knee, and the lumbar spine.  In that 
regard, the chronic symptoms of stiffness, slight limitation 
of motion, and chronic pain of the knees and low back with 
some instability of the knees are not beyond the norm nor are 
they so exceptional as to preclude the use of the regular 
rating criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself was recognition 
that industrial capabilities are impaired).  In this 
instance, the current combined service-connected rating 
evaluation for the Reiter's Syndrome is 50 percent.  See 38 
C.F.R. § 4.25.  Therefore, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  


ORDER

An evaluation greater than 10 percent for instability of the 
left knee due to Reiter's Syndrome is denied. 

A separate 10 percent evaluation for Reiter's Syndrome of the 
left knee manifested by degenerative arthritis and limitation 
of motion is granted subject to the provisions governing the 
payment of monetary benefits.

An evaluation greater than 10 percent for instability of the 
right knee due to Reiter's Syndrome is denied. 

A separate 10 percent evaluation for Reiter's Syndrome of the 
right knee manifested by degenerative arthritis and 
limitation of motion is granted subject to the provisions 
governing the payment of monetary benefits. 

An evaluation greater than 10 percent for chronic low back 
muscular strain due to Reiter's Syndrome is denied. 



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 


